Title: To John Adams from Lewis R. Morris, 6 July 1782
From: Morris, Lewis R.
To: Adams, John



No: 14plicate
Office of foreign Affairs 6th. July 1782
Sir

The same opportunity which carries this to Europe, also conveys Bills to Doctor Franklin, for the amount of the Salaries due our foreign Ministers, from the first day of January to the first day of April 1782.
Your Salary for that time is £650 stg reduced to Dollars at 4/6 sterg. is 2.777 68/90 Doles. Exchange at 6/3 Curreny for 5. Livres is. 14.583 lt Livres, You will draw on Doctor Franklin for this sum.
I am sorry it is out of my power to include in this account, the allowance you make your private Secretary, and the contingent Expences of your Office, but not possest of any rule to estimate either of these Charges, they must necessarily remain unsettled, till we are informed of their amount, you will be pleased to advise Mr Livingston on this subject as soon as possible, with the state of your account, that it may be settled, and the arrears if any, remitted to you.
I have the honor to be your Excellency’s most obedient humble Servant.

L R Morris

 